DETAILED ACTION
This office action is in response to applicant’s filing dated September 14, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2020 has been entered.
 
Status of Claims
Claim(s) 1, 3-15, and 18-29 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 14, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 3-7, and 23; cancelation of claim(s) 2, 16, and 17; and addition of new claim(s) 28 and 29. 
Claims 1, 3-15, and 18-29 are presently under examination.


Priority
The present application is a national stage entry of PCT/US2017/023450 filed on March 21, 2017, which claims benefit of US Provisional Application Nos. 62/311,108 and 62/317,057 filed on March 21, 2016 and April 1, 2016, respectively.  The effective filing date of the instant application is March 21, 2016. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 18, 21, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’Agostino et al (WO 2015/156865 A1, hereinafter referred to as D’Agostino ‘865).
	Regarding claims 1, 3, 4, 28 and 29, D’Agostino ‘865 teaches adult male Sprague-Dawley rats were randomly assigned to the following groups: control (water), R,S-1,3-butanediol (BD), or R,S-1,3-butanediol acetoacetate diester (KE); treated daily with 5g/kg intragastric gavage of BD or KE for days 1-28; and diets were not restricted for this study (page 12, lines 27-33).  D’Agostino ‘865 teaches administered amounts of the ketone precursors R,S-1,3-butanediol (BD) and R,S-1,3-butanediol acetoacetate diester (KE) resulted in a rapid reduction in blood glucose; at week 0, KE treatment showed a reduction in glucose levels by 1 hour after treatment, which continued the trend in week 1; by week 2, KE treatment showed enhanced reduction in glucose, as levels at 1 hour after treatment were also reduced and showed moderate reductions at 4 hours after treatment by week 3; by week 4, KE treatment resulted in reduced glucose levels through 4 hours after treatment; KE treatment reductions in glucose levels began at 30 minutes after treatment through 4 hours, which was enhanced as treatment progressed through weeks 3 and 4 (page 13, lines 27-37).  Thus, D’Agostino teaches a method of reducing blood glucose comprising administering a ketogenic compound, wherein the 

	Regarding claim 18, intragastric gavage by broadest reasonable interpretation is a method of precise oral dosing of rodents and thus reads on “administered orally.”

	Regarding claim 21, rats reads on a vertebrate.

	Thus, the teachings of D’Agostino ‘865 anticipate the method of claims 1, 3, 4, 18, 21, 28, and 29.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-15, 18, 19, 21-26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al (WO 2014/153416 A1, hereinafter referred to as D’Agostino ‘416, cited in a previous Office Action) in view of D’Agostino et al (WO 2012/154837 A2, hereinafter referred to as D’Agostino ‘837, cited in a previous Office Action).
Regarding claims 1, 5, 28, and 29, D’Agostino ‘416 teaches a method of promoting ketosis in a mammal comprising administering a composition (claim 11) comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, 
D’Agostino ‘416 does not explicitly teach the ketogenic compound is the claimed ketogenic ester, 1,3-butanediol-acetoacetate diester.  However, D’Agostino ‘837 teaches a ketone ester is R,S-1,3-butanediol acetoacetate diester (claim 5) which induces ketosis (claims 1, 8, and 15).  
Since D’Agostino ‘416 teaches a method of decreasing blood glucose levels in a subject comprising administering a composition comprising a ketogenic compound, a beta-hydroxybutyrate salt, and at least one medium chain fatty acid, and since D’Agostino ‘837 teaches 1,3-butanediol-acetoacetate diester is a ketogenic compound, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any ketogenic compound) for another (1,3-butanediol-acetoacetate diester) with an expectation of success, since the prior art establishes that both function in similar manner.
with regard to claims 7, 8, 14, 23, and 24, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the references so as to produce a composition comprising a medium chain fatty acid and beta-hydroxybutyrate salt taught by D’Agostino ‘416 to further comprise R,S-1,3-butanediol acetoacetate diester as taught by D’Agostino.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for inducing ketosis. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining cannabinoid combination comprising a medium chain fatty acid and beta-hydroxybutyrate salt with R,S-1,3-butanediol acetoacetate diester, one would have achieved a composition for use in a method of elevating blood ketones and reducing blood glucose levels.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the D’Agostino ‘416 teaches it is also contemplated that additional ketone precursors or supplements might be used in combination with beta R,S-1,3-butanediol acetoacetate diester, given that R,S-1,3-butanediol acetoacetate diester is taught to be useful for increasing blood ketone levels and that combining the combination with beta hydroxybutyrate and medium chain triglycerides with additional ketone precursors including ketone esters that cause a rise in blood ketone levels is useful in a method of elevating blood ketones and reducing blood glucose levels.

Regarding claim 18, D’Agostino ‘416 teaches the preferred route of administration of the mixture of βHB salts and MCT oil is oral (page 10, lines 18-19).

	Regarding claims 21 and 22, D’Agostino ‘416 teaches wherein the mammal is human (claim 20).
Taken together, all this would result in the practice of the method of claims 1, 5, 7, 8, 14, 18, 21-24, 28, and 29 with a reasonable expectation of success.

Regarding claim 6, D’Agostino ‘416 teaches a composition comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt wherein the at least one medium chain triglyceride and beta-hydroxybutyrate salt mixture is at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the ratio of beta-hydroxybutyrate to medium chain triglyceride taught by D’Agostino ‘416 as a starting point for optimizing the ratio of 1,3-butanediol-acetoacetate diester to medium chain triglyceride in a composition comprising  1,3-butanediol-acetoacetate diester and medium chain triglyceride in a composition wherein the ketogenic compound is substituted with the ketogenic compound, 1,3-butanediol-acetoacetate diester.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the ratio of beta-hydroxybutyrate to medium chain triglyceride taught by D’Agostino ‘416 as a starting point for optimizing the  ratio of 1,3-butanediol-acetoacetate diester to medium chain triglyceride utilized to treat elevate blood ketones and reduce blood glucose levels since D’Agostino ‘416 and D’Agostino ‘837 teach that both beta-hydroxybutyrate and 1,3-butanediol-acetoacetate diester elevate blood ketones and because amount and ratios of components in a composition are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed ratio range, the determination of the optimum or workable ratio given the guidance of the prior art would have been generally prima facie  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claim 6 with a reasonable expectation of success.


Regarding claims 9, 10 and 25, Agostino ‘416 teaches a method of promoting ketosis in a mammal comprising administering a composition (claim 11) comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt, beta-hydroxybutyrate precursor, or combination thereof (claim 1), wherein the at least one beta-hydroxybutyrate compound is sodium salt of β-hydroxybutyrate and potassium salt of β-hydroxybutyrate.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a mixture of sodium salt of β-hydroxybutyrate and potassium salt of β-hydroxybutyrate as the beta-hydroxybutyrate salt in view of the teachings of Agostino ‘416.
Taken together, all this would result in the practice of the method of claims 9, 10, and 25 with a reasonable expectation of success.


Regarding claims 11 and 15, D’Agostino ‘416 teaches a composition comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt wherein the at least one medium chain triglyceride and beta-hydroxybutyrate salt mixture is at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride.  A composition comprising a medium chain fatty acid and β-hydroxybutyrate salt at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride is equivalent to a composition comprising 50:50 β-hydroxybutyrate salt to medium chain triglyceride or 50% β-hydroxybutyrate salt and 50% medium chain triglyceride.  

Regarding claim 13, D’Agostino teaches the at least one beta-hydroxybutyrate compound is included in an amount between 2 grams and about 50 grams (claim 6), which is equivalent an amount between 2000 mg and about 50,000 mg.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 11, 13, and 15 with a reasonable expectation of success.


Regarding claims 19 and 26, D’Agostino ‘416 teaches despite the many health advantages to pursuing a ketogenic diet and maintaining a state of nutritional ketosis, there remain significant barriers to pursuing and maintaining a ketogenic lifestyle; one of these barriers is the difficulty of transitioning into a ketogenic state; the fastest way to deplete glucose stores in the body is through fasting combined with exercise; this is physically and emotionally demanding and is an extreme challenge even for the most motivated and disciplined [sic] (page 5, lines 22-27).  D’Agostino ‘416 teaches the ability for much larger numbers of people to utilize the significant advantages of ketosis are severely restricted by the ability to get into ketosis; this invention opens up the potential for large numbers of people to quickly and easily get into ketosis and be able to sustain a ketogenic lifestyle without the physiological and emotional challenges brought on through the process of getting into and sustaining ketosis (page 5, lines 35-39).  It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of inducing ketosis and decreasing blood glucose levels in a subject comprising administering a composition comprising a ketogenic compound, a beta-hydroxybutyrate salt, and at least one medium chain fatty acid in a subject without exercise since D’Agostino ‘416 


Regarding claims 3 and 4, D’Agostino teaches blood glucose levels of a 70 kg male subject following a single daily oral administration of βHB salts, or MCT oil or βHB salts + MCT oil (see page19, lines 17-20 and Table 4).  It would have been prima facie obvious to one of ordinary skill in the art to administer 1,3-butanediol-acetoacetate diester alone (i.e. administering a ketogenic compound consisting of consisting 1,3-butanediol-acetoacetate diester in a method of decreasing blood glucose levels in a subject comprising administering a composition comprising a ketogenic compound wherein the βHB salts are substituted with a functional equivalence (any ketogenic compound) with an expectation success since the prior art suggests administering the ketogenic compound βHB salts alone and measuring blood glucose levels.  
Taken together, all this would result in the practice of the method of claims 3 and 4 with a reasonable expectation of success.



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al (WO 2014/153416 A1, hereinafter referred to as D’Agostino ‘416, cited in a previous Office Action) in view of D’Agostino et al (WO 2012/154837 A2, hereinafter referred to as D’Agostino ‘837, cited in a previous Office Action) as applied to claims 1, 3-11, 13-15, 18, 19, 21-26, 28, and 29 above, and further in view of Clarke et al (US 8,642,654 B2, cited in a previous Office Action).
The combination of D’Agostino ‘416 and D’Agostino ‘837 does not explicitly teach the ketone salt comprises a 50% solution of 375 mg/g of βHB.  However, as set forth above, D’Agostino ‘416 teaches a composition comprising at least one medium chain fatty acid or ester thereof and at least one beta-hydroxybutyrate compound, wherein the beta-hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt wherein the at least one medium chain triglyceride and beta-hydroxybutyrate salt mixture is at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride.  A composition comprising a medium chain fatty acid and β-hydroxybutyrate salt at a ratio of 1:1 β-hydroxybutyrate salt to medium chain triglyceride is equivalent to a composition comprising 50:50 β-hydroxybutyrate salt to medium chain triglyceride or 50% β-hydroxybutyrate salt and 50% medium chain triglyceride.  
Moreover, Clarke teaches ketone bodies include (R)-3-hydroxybutyrate and acetoacetate; as discussed in WO2004/108740, these compounds could in theory be administered directly to achieve elevated levels of ketone bodies in a subject; however, direct administration of the compounds is unpractical and potentially dangerous; for example, direct administration of either (R)-3-hydroxybutyrate or acetoacetate in its free acid form can result in significant acidosis following rapid absorption from the gastrointestinal tract; administration of the sodium salt of these compounds in unregulated amounts is also unsuitable due to a potentially dangerous sodium overload that could accompany administration of therapeutically relevant amounts of the compounds (col 1, lines 35-47).  It would have been prima facie . 



Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Agostino et al (WO 2014/153416 A1, hereinafter referred to as D’Agostino ‘416, cited in a previous Office Action) in view of D’Agostino et al (WO 2012/154837 A2, hereinafter referred to as D’Agostino ‘837, cited in a previous Office Action) as applied to claims 1, 3-11, 13-15, 18, 19, 21-26, 28, and 29 above, and further in view of Clarke et al (WO 2013/150153 A1, cited in a previous Office Action).
The combination of D’Agostino ‘416 and D’Agostino ‘837 does not explicitly teach the composition reduces blood glucose in the subject with exercise.  However, Clarke teaches use of a ketone body or ketone body ester or a composition containing a ketone body or ketone body ester for maintaining or improving muscle power output of a subject (claims 10 and 14), wherein the ketone body comprises a ketone ester and/or a mid chain triglyceride (claim 12).  A 
It would have been prima facie obvious to one of ordinary skill in the art to administer the ketogenic composition comprising beta-hydroxybutyrate, a ketone ester, and a medium chain triglyceride with exercise in view of the teachings of Clarke.  One would have been motivated to do so since Clarke teaches a ketogenic composition comprising beta-hydroxybutyrate, a ketone ester, and a medium chain triglyceride with exercise improves power output during exercise, resulting in the practice of the method of claims 20 and 27 with a reasonable expectation of success. 

Response to Arguments
Since a modified rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant argues:
D'Agostino shows a variable effect of administering BHB or BHB + MCT on blood glucose.  Particularly, D'Agostino found no significant change in the baseline blood glucose levels after ketone salt supplementation compared to control at week 0 (acute or sub-chronic administration), whereas MCT and the combination of MCT and ketone salt reduced glucose only through 4 hours after supplementation.  Blood glucose levels were reduced only at 8 h/week 1 and 12 h/week 3, with an increase in supplementation dosage to 10 g/kg, after administration of MCT or a combination of MCT and ketone salt.  Blood glucose levels did not change significantly after ketone salt supplementation compared to the control at weeks 2 and 3, even after an increase in supplementation dosage. All the examples of D'Agostino used a ketone salt (BHB) and/or medium chain triglyceride and all the compounds can induce ketosis. Yet, D'Agostino showed no significant reduction (in some cases an elevation) of glucose level when BHB was administered.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.



Applicant argues:
D'Agostino '837 relates to the therapeutic use of ketone esters for seizure disorders, Alzheimer's disease and malignant brain cancer, which are associated with metabolic dysregulation.  D'Agostino '837 teaches that the effect of the ketone ester to increase the latency to seizure was due to the effect of AcAc and acetone, but not BHB.  In fact, D'Agostino '837 shows that while butanediol (BD) produced ketosis in rats by elevating BHB, BD did not increase latency to seizures since AcAc and acetone remained low or undetectable.   D'Agostino '837 further teaches that while the ketogenic precursor (MCT oil) induces a very mild ketosis that confers anticonvulsant effects and improves mild cognitive impairment in patients, inducing ketosis by administration of the primary ketone, beta-hydroxybutyrate (BHB), or BHB precursors does not prevent acutely provoked seizures in animal models.  Based on the data and discussion in D'Agostino and D'Agostino '837, it is evident that there are differences 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2143.02 states:  “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  In the instant case, as set forth above, Agostino ‘416 teaches use of these supplements to achieve ketosis yields a significant elevation of blood ketones and reduction of blood glucose levels.  Thus, Agostino ‘416 suggests that the reduction of blood glucose is a result of inducing ketosis and elevation of blood ketones.  Thus, one of ordinary skill in the art would have a reasonable expectation of success that by administering 1,3-butanediol-acetoacetate diester known in the art to induce ketosis and elevation of blood ketones, alone or in combination with MCT and/or βHB salts, one would arrive at a method of reducing blood glucose.  The Examiner acknowledges that Agostino ‘837 states that Figure 15 illustrates that there is no change in blood glucose in all groups in response to BD-AcAc2 (page 23, lines 18-19).  However, in a review of Figure 15:

    PNG
    media_image1.png
    515
    407
    media_image1.png
    Greyscale

The data appears to show that dKE (1,3-butanediol-acetoacetate diester) reduces blood glucose compared to controls at least at the 0, 30, and 60 min time points.  It appears that the reduction by dKE is greater than BHB salts alone at week 0.  

    PNG
    media_image2.png
    564
    467
    media_image2.png
    Greyscale


	With regard to the argument that it is evident that there are differences between the mechanisms of action of each ketone body, as noted in the arguments ketosis is likely to be achieved with dKE (1,3-butanediol-acetoacetate diester) and βHB.   The fact that MCT oil induces a very mild ketosis that confers anticonvulsant effects and improves mild cognitive impairment in patients, but inducing ketosis by administration of beta-hydroxybutyrate (BHB), or BHB precursors does not does not teach away from the obviousness of the instant rejection.   MPEP 716.02 states, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The fact that the compounds have different properties with respect 


	Applicant argues:
The data in the instant application show that there is a benefit in administering 1,3-butanediol acetoacetate ester alone or in combination with MCT or BHB to reduce blood glucose levels, and this was not expected, far surpassing any benefit seen from administering a ketone salt alone or in combination with MCT as discussed in D'Agostino or D'Agostino '837. Particularly, the results in the instant application demonstrate the blood glucose lowering effect of the ketogenic diet and ketone supplements in SPD and WR rats, as well as in GLUTID mice, after acute, sub-chronic, or chronic administrations.  These effects were also demonstrated in both the rested and post-exercise state to examine the effect of the different physiological states on ketone metabolism and the resulting blood glucose levels.  BHB levels were in some cases much lower than the range disclosed in the cited references (2-7 mmol/1) and the present compounds still caused lower blood glucose, which would be unexpected. Further, the blood glucose lowering and blood ketone elevating effects of exogenous ketone in 
 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02(c) states: 
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 

Conclusion
Claims 1, 3-15, and 18-29 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628